DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on February 15, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 2, 5, 9-11 and 17 are objected to because of the following informalities:
In claim 1, line 11, “mixing one or more hydrocarbon molecules with the species” should read --mixing one or more hydrocarbon molecules with the one or more species-- (emphasis added). A support can be found at least in line 10 of the base claim 1.
In claim 2, line 2, “one or more methyl radicals” should read --one or more methyl radicals being the one or more organic radicals-- (emphasis added). A support can be found at least in lines 11-14 of the base claim 1.
In claim 5, lines 3-4, “generating one or more species using a plasma induced from a process gas in a plasma chamber” should read --generating the one or more species using a plasma induced from a process gas in the plasma chamber-- (emphasis added). A support can be found at least in line 10 of the base claim 1.
In claim 5, lines 6-7, “mixing one or more hydrocarbon molecules with the filtered mixture post filtering to create a mixture outside of the plasma chamber and at downstream flow from the plasma chamber” should read --mixing the one or more hydrocarbon molecules with the filtered mixture after filtering, to create the mixture outside of the plasma chamber and at 
In claim 5, lines 8-9, “the mixture generated outside of the plasma chamber and at a downstream flow from the plasma chamber comprising one or more organic radicals” should read --the mixture generated outside of the plasma chamber and at a downstream flow from the plasma chamber comprising the one or more organic radicals-- (emphasis added). A support can be found at least in lines 11-12 of the base claim 1.
In claim 9, lines 1-2, “a deposition material is not deposited on the dielectric material” should read --the deposition material is not deposited on the dielectric material-- (emphasis added). A support can be found at least in lines 15-16 of the base claim 1.
In claim 10, line 1, “The method of claim 4” should read --The method of claim 1--(emphasis added), because claim 4 has been canceled.
In claim 11, line 1, “The method of claim 4” should read --The method of claim 1--(emphasis added), because claim 4 has been canceled.
In claim 17, line 1, “The method of claim 4” should read --The method of claim 1--(emphasis added), because claim 4 has been canceled.
In claim 17, lines 1-2, “the method comprises filtering one or more ions” should read -- the method comprises filtering one or more ions being the one or more species-- (emphasis added). A support can be found at least in lines 10-11 of the base claim 1.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 and 5-17 would be allowable if rewritten or amended to overcome the above-identified claim objection(s).
2O3 layer on the copper layer selectively relative to the dielectric layer” in combination with other elements of the base claim 18.
Conclusion
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is 571-270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 7, 2021